Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 24, 2013

                                     No. 04-12-00466-CV

                                       Jerry VALDEZ,
                                           Appellant

                                              v.

                              GONZALEZ EQUITIES, LTD.,
                                     Appellees

                  From the County Court at Law No. 9, Bexar County, Texas
                                  Trial Court No. 377627
                         Honorable Walden Shelton, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the underlying cause is DISMISSED FOR WANT OF JURISDICTION. It is
ORDERED that appellant Jerry Valdez recover his costs of this appeal from appellee Gonzalez
Equities, Ltd.

       It is so ORDERED on July 24, 2013.


                                               _____________________________
                                               Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2013.


                                               _______________________________
                                               Keith E. Hottle, Clerk